
	
		I
		112th CONGRESS
		1st Session
		H. R. 3172
		IN THE HOUSE OF REPRESENTATIVES
		
			October 12, 2011
			Mr. Murphy of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to protect
		  the eligibility of incarcerated youth for medical assistance.
	
	
		1.Short titleThis Act may be cited as the At-Risk
			 Youth Medicaid Protection Act.
		2.At-Risk Youth
			 Medicaid Protection
			(a)In
			 generalSection 1902(a) of
			 the Social Security Act (42 U.S.C. 1396a) is amended—
				(1)by striking
			 and at the end of paragraph (82)(C);
				(2)by striking the
			 period at the end of paragraph (83) and inserting ; and;
			 and
				(3)by inserting after
			 paragraph (83) the following new paragraph:
					
						(84)(A)provide that in the case
				of an eligible juvenile—
								(i)the State shall not terminate (but shall
				suspend) eligibility for medical assistance for such juvenile during the period
				that such individual is an inmate of a public institution, but shall establish
				a process to ensure that—
									(I)the State does not
				claim Federal financial participation for items and services that are excluded
				from the definition of medical assistance under subdivision (A) (following
				paragraph (29)) in section 1905(a); and
									(II)ensures that the eligible juvenile receives
				(other than under this title) items and services which are included in the
				definition of medical assistance and for which Federal financial participation
				would have otherwise been permitted but for the status of the juvenile as such
				an inmate; and
									(ii)the State shall automatically restore full
				eligibility for such medical assistance to such eligible juvenile upon release
				from such institution and shall take all necessary steps to ensure that such
				juvenile can begin receiving medical assistance under this title immediately
				upon release from such institution, unless (and until such date) there is a
				determination that the juvenile no longer meets the State or Federal
				eligibility requirements for such medical assistance.
								(B)For purposes of
				this paragraph, the term eligible juvenile means an individual
				who—
								(i)is 21 years of age or younger;
								(ii)was enrolled for medical assistance under
				the State plan immediately before becoming an inmate of a public
				institution;
								(iii)on the expected date of release of such
				individual from such institution—
									(I)will be 21 years of age or younger;
				and
									(II)notwithstanding subdivision (A) (following
				paragraph (29)), in section 1905(a), will be eligible for medical assistance
				under the State
				plan.
									.
				(b)Effective
			 date
				(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by
			 subsection (a) shall take effect 6 months
			 after the date of the enactment of this Act and shall apply to eligibility and
			 enrollment on or after such date.
				(2)Rule for changes
			 requiring State legislationIn the case of a State plan for
			 medical assistance under title XIX of the Social Security Act which the
			 Secretary of Health and Human Services determines requires State legislation
			 (other than legislation appropriating funds) in order for the plan to meet the
			 additional requirement imposed by the amendments made by this subsection, the
			 State plan shall not be regarded as failing to comply with the requirements of
			 such title solely on the basis of its failure to meet this additional
			 requirement before the first day of the first calendar quarter beginning after
			 the close of the first regular session of the State legislature that begins
			 after the date of the enactment of this Act. For purposes of the previous
			 sentence, in the case of a State that has a 2-year legislative session, each
			 year of such session shall be deemed to be a separate regular session of the
			 State legislature.
				
